Citation Nr: 1616665	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a left knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's claim of entitlement to service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a December 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is included in the claims file.

The Veteran submitted additional medical records in January 2016. He waived his right to have the RO consider the evidence prior to a Board decision. See January 2016 Correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The issues of service connection for a left knee condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The July 1982 rating decision denied the claim of entitlement to service connection for a left knee condition; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.
 
2. Evidence received since the July 1982 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee condition.


CONCLUSIONS OF LAW

1. The July 1982 rating decision denying service connection for a left knee condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has been received to reopen the service connection claim for a left knee condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's service connection claim for a left knee condition has been reopened, any error related to the VCAA with respect to the reopening of this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 1982, the RO denied the Veteran's claim of service connection for back strain on the merits. See July 1982 Rating Decision. The RO provided the Veteran a new VA examination after he submitted his petition to reopen his claim, and thus performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In July 1982, the RO denied the Veteran's claim of service connection for a left knee condition. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2015) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The July 1982 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO denied the Veteran's initial service connection claim because it concluded the Veteran's left knee condition existed prior to service and was not aggravated by service. July 1982 Rating Decision.

New evidence has been received since the July 1982 rating decision that is material to the Veteran's service claim. A December 2015 VA examination report indicates the Veteran has left knee chondromalacia, a meniscal tear, and knee joint osteoarthritis. The new evidence raises a reasonable possibility of substantiating the claim in that it suggests a worsened left knee condition.

New and material evidence has been submitted to reopen the claim of service connection for a left knee condition. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a left knee condition is reopened; to the extent the appeal is granted.


REMAND

Remand is required for VA examinations for the Veteran's claim. The December 2015 VA examination is not adequate to decide the Veteran's claim of entitlement to service connection for a left knee condition, as the examiner did not provide an opinion regarding the etiology of the disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In addition, a VA examination is required to determine whether the Veteran has an acquired psychiatric disorder related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.
 
2. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination for an opinion as to whether the Veteran's left knee condition relates to service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The examiner must opine as to whether the Veteran had a left knee condition upon entrance into his active service. If so, the examiner must identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a left knee condition preexisted service.

b. If the examiner finds that the Veteran had a preexisting left knee condition upon entrance, he or she must opine as to whether the left knee condition increased in severity during active service, and if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).

c. If the examiner finds that the Veteran did not have a preexisting left knee condition upon entrance, he or she must opine as to whether a left knee condition was incurred in service.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 1976 Report of Medical Examination and History, not indicating any left knee problems.

December 1976 Service Treatment Records (STRs), noting left knee pain for one year.

March 1977 STRs, noting a complaint of left knee pain, and an orthopedic record showing a report of left knee pain since boot camp in July 1976.

March 1977 Medical Board Report, noting left knee chondromalacia existed prior to service.

August 2007 Claim, reporting a knee condition began in January 1977.

August 2009 Private Medical Records (PMRs), noting a report of left knee pain for many years, and MRI impression of mild age-appropriate chondromalacia, suspected chronic partial tear of the anterior cruciate ligament, and intrasubstance degenerative changes and a suspected focal horizontal tear of posterior horn of medial meniscus.

December 2015 Hearing Transcript.

December 2015 Letter and Opinion from Dr. D.L.M.

December 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire.

December 2015 Friend's Statement.

4. Also schedule a mental health examination with an opinion as to whether the Veteran has any acquired psychiatric disorder that relates to his military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must diagnose any acquired psychiatric disorders. If the examiner is unable to diagnose a psychiatric disorder, s/he must explain why diagnosis is not possible and reconcile her/his findings (i.e., the lack of diagnosis) with the medical evidence of record, indicating the Veteran has diagnoses of PTSD and a depressive disorder.

b. The VA examiner must opine as to whether any diagnosed psychiatric disorders were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 2007 Claim, noting that PTSD began in July 1976.

September 2007 VA Medical Records, noting a psychology consultation where the Veteran reported his personality changed following his military service.

February 2008 Mother's Statement.

October 2011 PMRs, showing a psychiatric diagnostic interview.

December 2015 Hearing Transcript.

December 2015 Friend's Statement.

December 2015 Brother's Statement.

5. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a left knee condition and for an acquired psychiatric disorder. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


